DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. With respect to Applicant’s argument that the coupler does not allow relative rotation between the housing and base about the longitudinal component since De does not explicitly disclose such relative rotation, this is not persuasive given that fig. 6a shows the same configuration of parts as described in Applicant’s invention which allows slight relative rotation about the longitudinal axis (two relatively stiff annular/cylindrical drill bit components with an annular elastomeric intermediate component/spacer therebetween) and the arrangement in De will therefore also allow such relative rotation since it is configured to allow such relative rotation given the compressibility of the intermediate component/spacer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Defourny (US 6945338 B1), hereinafter De.
With respect to claim 1, De discloses a coupler for connecting a first drill string component to a second drill string component, the coupler comprising: a housing (61 or 62, fig. 6) comprising a first connecting portion (68 or lower portion of 62) at a first end for connecting to a first drill string 
With respect to claims 2-4, De discloses wherein the first drill string component is a drill pipe segment (which is metal tubular, col. 8 ll. 8-13 and wherein the second drill string component comprises a drill bit (63 or portion of the bit to which 62 is mounted).
With respect to claim 5, De discloses wherein the intermediate component is made from a resiliently deformable material (col. 9 ll. 25-30).
With respect to claims 6 and 7, De discloses wherein the first drill string is connected to the housing by a thread (68), and wherein the second drill string component is contiguous with the base (shown in fig. 6).
With respect to claim 8, De discloses wherein the coupler comprises a central bore (612, fig. 6) for fluid communication between the first drill string component and the second drill string component through the coupler.
With respect to claims 9 and 10, De discloses wherein the relative rotation between the housing and the base is limited to less than 30° from a nominal position and wherein the intermediate 
With respect to claim 11, De discloses wherein the base (61) is situated at least partially inside the housing (62) and the intermediate component is a sleeve (65) that fits between the base and the housing and is substantially inside the housing (shown in figs. 6a, 6b).
With respect to claim 18, De discloses a method of manufacturing a coupler for connecting a first drill string component (drill string or drill bit) to a second drill string component (the other of the bit or string), the coupler comprising a housing (62), a base (61), and an intermediate component disposed between (65), the method comprising the steps of: forming the housing, the base, and the intermediate component; inserting the base at least partially into the housing with the intermediate component disposed between (shown in figs. 6a, 6b); and securing the base and the housing to one another (via splines or 619), wherein the coupler is configured for rotation about a longitudinal axis of the coupler during use, and wherein the intermediate component is configured for allowing limited relative rotation between the housing and the base about the longitudinal axis (col. 4 ll. 24-35, col. 4 l. 63-col. 5 l. 10, col. 9 ll. 15-37, via the compressibility of the spacer which allows relative pivotal movement under applied load as described in col. 5 ll. 20-27 and given the arrangement of parts in fig. 6A of De relative rotation along the longitudinal axis will also be allowed given the compressibility of this spacer).
With respect to claim 19, De discloses a method of drilling, the method comprising the steps of: securing a drill bit to a drill string component using a coupler according to claim 1 to form an assembled drill; and using the assembled drill string with a drill rig to drill (col. 1 ll. 1-37).
With respect to claim 20, De discloses wherein the drill bit is a poly crystalline diamond compact (PDC) bit (col. 12 ll. 40-45, col. 1 ll. 1-37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over De in light of Twiss (US 2216361 A).
With respect to claim 12 De discloses mating splines (616, 618) but fails to disclose the details of the flange as claimed. Nevertheless, Twiss discloses wherein the base comprises: an elongate cylinder (9) with a flange (7) extending from a lower end normal to the axis, the flange being configured for attachment to the second drill string component (3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have located the drill bit shank inside of the housing in De as opposed to outside as taught by Twiss since this is the simple substitution of one prior art drill bit connection (drill bit shank inside housing) for another (drill bit extension outside housing) with predictable and obvious results and a reasonable expectation for success. In this combination, the mating splines of De would still be employed and member 65 would be in the location of member 10 of Twiss. US 20160201409 A1, which is not being used as a teaching reference, further demonstrates the obviousness of switching between a shank inside the housing to outside in figs. 3-4.
With respect to claim 13, De in light of Twiss further discloses wherein the housing (61, which is on the outside as taught by Twiss) comprises a cylindrical body with a plurality of grooves on an inner 
With respect to claim 14, De discloses wherein the intermediate component is a sleeve that fills a space between the splines of the base and the grooves of the housing (shown in fig. 6B).
With respect to claim 15, De in light of Twiss discloses wherein the elongate cylinder of the base fits substantially inside the housing and a locking ring (13, Twiss) is secured to an end of the elongate cylinder opposite to the flange (shown in figs. 1, 2), such that the locking ring prevents removal of the base from the housing.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over De.
With respect to claim 17, De discloses a method of manufacturing a coupler for connecting a first drill string component to a second drill string component, the coupler comprising a housing (62), a base (61), and an intermediate component (65) disposed between, the method comprising the steps of: forming the housing and the base; inserting the base at least partially into the housing (shown in fig. 6a) and securing to one another (via splines or 619); wherein the coupler is configured for rotation about a longitudinal axis of the coupler during use, and wherein the intermediate component is configured for allowing limited relative rotation between the housing and the base about the longitudinal axis (col. 4 ll. 24-35, col. 4 l. 63-col. 5 l. 10, col. 9 ll. 15-37, via the compressibility of the spacer which allows relative pivotal movement under applied load as described in col. 5 ll. 20-27 and given the arrangement of parts in fig. 6A of De relative rotation along the longitudinal axis will also be allowed given the compressibility of this spacer), and forming the intermediate component (65) by injecting or pouring a settable compound into a space between the housing and the base (the embodiment of fig. 6 does not specifically disclose pouring the elastomer into the space but the embodiments of both figs. 5 and 7 disclose this (col. 9 ll. 10-15, 50-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have poured the elastomer into the space in fig. 6 as it was in the embodiment if fig. 5 since this is the use of a known technique in a similar device to improve it in the same way with predictable and obvious results. 
Allowable Subject Matter
16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/04/2021